 

[image_007.gif]

 

 

CONTINUING GUARANTY

(Business Organization)

New York

 

GUARANTOR: Corning Natural Gas Holding Company

Name

 

330 West William Street, Corning, New York 14830

Address of Chief Executive Office

a x corporation o general partnership o limited partnership o limited liability
company o

organized under the laws of the State of New York

 

BORROWER: Pike County Light & Power Company

Name

 

105 Schneider Lane, Milford, PA 18337

Address

 

BANK:M&T Bank, One M&T Plaza, Buffalo, New York 14203 Attention: Office of
General Counsel.

 

1. Guaranty.

 

(a) Guarantor, intending to be legally bound, hereby unconditionally guarantees
the full and prompt payment and performance of any and all of Borrower’s
Obligations (as defined below) to the Bank when due, whether at stated maturity,
by acceleration or otherwise. As used in this Guaranty, the term “Obligations”
shall mean any and all obligations, indebtedness and other liabilities of
Borrower to the Bank now or hereafter existing, of every kind and nature and all
accrued and unpaid interest thereon and all Expenses (as defined below)
including without limitation, whether such obligations, indebtedness and other
liabilities (i) are direct, contingent, liquidated, unliquidated, secured,
unsecured, matured or unmatured; (ii) are pursuant to a guaranty or surety in
favor of the Bank; (iii) were originally contracted with the Bank or with
another party (including obligations under a guaranty or surety originally in
favor of such other party); (iv) are contracted by Borrower alone or jointly
with one or more other parties; (v) are or are not evidenced by a writing; (vi)
are renewed, replaced, modified or extended; and (vii) are periodically
extinguished and subsequently reincurred or reduced and thereafter increased;
provided, however, that if and only if Guarantor is not an “eligible contract
participant” (as defined in the Commodity Exchange Act and any applicable rules,
as amended), then to the extent applicable law prohibits Guarantor from entering
into an agreement to guaranty any obligations in respect of a “swap” (as defined
in the Commodity Exchange Act and any applicable rules, as amended, and referred
to herein as a “Swap”), the term “Obligations” shall not include obligations of
Borrower to Bank under any Swap. Guarantor will pay or perform its obligations
under this Guaranty upon demand. This Guaranty is and is intended to be a
continuing guaranty of payment (not collection) of the Obligations (irrespective
of the aggregate amount thereof and whether or not the Obligations from time to
time exceeds the amount of this Guaranty, if limited), independent of, in
addition and without modification to, and does not impair or in any way affect,
any other guaranty, indorsement, or other agreement in connection with the
Obligations, or in connection with any other indebtedness or liability to the
Bank or collateral held by the Bank therefor or with respect thereto, whether or
not furnished by Guarantor. Guarantor understands that the Bank can bring an
action under this Guaranty without being required to exhaust other remedies or
demand payment first from other parties.

 

(b) Guarantor acknowledges the receipt of valuable consideration for this
Guaranty and acknowledges that the Bank is relying on this Guaranty in making a
financial accommodation to Borrower, whether a commitment to lend, extension,
modification or replacement of, or forbearance with respect to, any Obligation,
cancellation of another guaranty, purchase of Borrower’s assets, or other
valuable consideration.

 

2. Continuing, Absolute, Unconditional. This Guaranty is irrevocable, absolute,
continuing, unconditional and generally without any limitation. This Guaranty is
unlimited in amount unless an amount is inserted in the following blank. Only if
an amount is so inserted, this Guaranty is limited in amount to (1) $
______________of the principal amount of the Obligations plus (2) a
proportionate share (i.e., in the same proportion as the amount in (1) above
bears to the total principal amount of the Obligations) of all accrued and
unpaid interest, premiums and Expenses (as defined below) incurred with respect
to the Obligations and (3) all of the Expenses incurred with respect to this
Guaranty (collectively, the “Guaranteed Amount”).

 

3. Guarantor’s Waivers & Authorizations.

 

(a) Guarantor’s obligations shall not be released, impaired or affected in any
way including by any of the following, all of which Guarantor hereby waives (i)
any bankruptcy, reorganization or insolvency under any law of Borrower or that
of any other party, or by any action of a trustee in any such proceeding; (ii)
any new agreements or obligations of Borrower or any other party with the Bank;
(iii) any adjustment, compromise or release of any Obligations of Borrower, by
the Bank or any other party; the existence or nonexistence or order of any
filings, exchanges, releases, impairment or sale of, or failure to perfect or
continue the perfection of a security interest in any collateral for the
Obligations; (iv) any failure of Guarantor to receive notice of any intended
disposition of such collateral; (v) any fictitiousness, incorrectness,
invalidity or unenforceability, for any reason, of any instrument or other
agreement which may evidence any Obligation; (vi) any composition, extension,
stay or other statutory relief granted to Borrower including, without
limitation, the expiration of the period of any statute of limitations with
respect to any lawsuit or other legal proceeding against Borrower or any person
in any way related to the Obligations or a part thereof or any collateral
therefor; (vii) any change in form of organization, name, membership or
ownership of Borrower or Guarantor; (viii) any refusal or failure of the Bank or
any other person prior to the date hereof or hereafter to grant any additional
loan or other credit accommodation to Borrower or the Bank’s or any other
party’s receipt of notice of such refusal or failure; (ix) the benefits of any
statutory provision limiting the right of the Bank to recover a deficiency
judgment, or to otherwise proceed against any person or entity obligated for
payment of the Obligations, after any foreclosure sale of any collateral for the
Obligations; (x) any setoff, defense or counterclaim of Borrower with respect to
the obligations or otherwise arising, either directly or indirectly, in regard
to the Obligations; or (xi) any other circumstance that might otherwise
constitute a legal or equitable defense to Guarantor’s obligations under this
Guaranty.

 



1 

 

 



(b) The Guarantor waives acceptance, assent and all rights of notice or demand
including without limitation (i) notice of acceptance of this Guaranty, of
Borrower’s default or nonpayment of any Obligation, and of changes in Borrower’s
financial condition; (ii) presentment, protest, notice of protest and demand for
payment; (iii) notice that any Obligations has been incurred or of the reliance
by the Bank upon this Guaranty; and (iv) any other notice, demand or condition
to which Guarantor might otherwise be entitled prior to the Bank’s reliance on
or enforcement of this Guaranty. Guarantor further authorizes the Bank, without
notice, demand or additional reservation of rights against Guarantor and without
affecting Guarantor’s obligations hereunder, from time to time: (i) to renew,
refinance, modify, subordinate, extend, increase, accelerate, or otherwise
change the time for payment of, the terms of or the interest on the Obligations
or any part thereof;(ii) to accept and hold collateral from any party for the
payment of any or all of the Obligations, and to exchange, enforce or refrain
from enforcing, or release any or all of such collateral; (iii) to accept any
indorsement or guaranty of any or all of the Obligations or any negotiable
instrument or other writing intended to create an accord and satisfaction with
respect to any or all of the Obligations; (iv) to release, replace or modify the
obligation of any indorser or guarantor, or any party who has given any
collateral for any of all of the Obligations, or any other party in any way
obligated to pay any or all of the Obligations, and to enforce or refrain from
enforcing, or compromise or modify, the terms of any obligation of any such
indorser, guarantor or party; (v) to dispose of any and all collateral securing
the Obligations in any manner as the Bank, in its sole discretion, may deem
appropriate, and to direct the order and the enforcement of any and all
indorsements and guaranties relating to the Obligations in the Bank’s sole
discretion; and (vi) to determine the manner, amount and time of application of
payments and credits, if any, to be made on all or any part of the Obligations
including, without limitation, if this Guaranty is limited in amount, to make
any such application to Obligations, if any, in excess of the amount of this
Guaranty.

 

(c) Notwithstanding any other provision in this Guaranty, Guarantor irrevocably
waives, without notice, any right he or she may have at law or in equity
(including without limitation any law subrogating Guarantor to the rights of the
Bank) to seek contribution, indemnification or any other form of reimbursement
from Borrower or any other obligor or guarantor of the Obligations for any
disbursement made under this Guaranty or otherwise.

 

4. Termination. This Guaranty shall remain in full force and effect as to each
Guarantor until actual receipt by the Bank officer responsible for Borrower’s
relationship with the Bank of written notice of Guarantor’s intent to terminate
(or Guarantor’s death or incapacity) plus the lapse of a reasonable time for the
Bank to act on such notice (the “Receipt of Notice”); provided, however, this
Guaranty shall remain in full force and effect thereafter until all Obligations
outstanding, or contracted or committed for (whether or not outstanding), before
such Receipt of Notice by the Bank, and any extensions, renewals or replacements
thereof (whether made before or after such Receipt of Notice), together with
interest accruing thereon after such Receipt of Notice, shall be finally and
irrevocably paid in full. Discontinuance of this Guaranty as to one Guarantor
shall not operate as a discontinuance hereof as to any other guarantor. Payment
of all of the Obligations from time to time shall not operate as a
discontinuance of this Guaranty, unless a Receipt of Notice as provided above
has been received by the Bank. Guarantor agrees that, to the extent that
Borrower makes a payment or payments to the Bank on the Obligations, or the Bank
receives any proceeds of collateral to be applied to the Obligations, which
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or otherwise are required to be
repaid to Borrower, its estate, trustee, receiver or any other party, including,
without limitation, under any bankruptcy law, state or federal law, common law
or equitable cause, then to the extent of such repayment, the obligation or part
thereof which has been paid, reduced or satisfied by such amount shall be
reinstated and continued in full force and effect as of the date such initial
payment, reduction or satisfaction occurred, notwithstanding any contrary action
which may have been taken by the Bank in reliance upon such payment or payments.
As of the date any payment or proceeds of collateral are returned, the statute
of limitations shall start anew with respect to any action or proceeding by the
Bank against Guarantor under this Guaranty. Likewise, any acknowledgment,
reaffirmation or payment, by Borrower or any third party, of any portion of the
Obligations, shall be deemed to be made as agent for the Guarantor, strictly for
the purposes of tolling the running of (and/or preventing the operation of) the
applicable statute of limitations with respect to any action or proceeding by
the Bank against Guarantor under this Guaranty.

 

5. Expenses. Guarantor agrees to reimburse the Bank on demand for all the Bank’s
expenses, damages and losses of any kind or nature, including without limitation
costs of collection and actual attorneys' fees and disbursements whether for
internal or external counsel incurred by the Bank in attempting to enforce this
Guaranty, collect any of the Obligations including any workout or bankruptcy
proceedings or other legal proceedings or appeal, realize on any collateral,
defense of any action under the prior paragraph or for any other purpose related
to the Obligations (collectively, “Expenses”). Expenses will accrue interest at
the highest default rate in any instrument evidencing the Obligations until
payment is actually received by the Bank.

 

6. Financial and Other Information. Guarantor shall promptly deliver to the Bank
copies of all annual reports, proxy statements and similar information
distributed to shareholders, partners or members and of all filings with the
Securities and Exchange Commission and the Pension Benefit Guaranty Corporation
and shall provide in form satisfactory to the Bank: (i) within sixty days after
the end of each of its first three fiscal quarters, consolidating and
consolidated statements of income and cash flows for the quarter, for the
corresponding quarter in the previous fiscal year and for the period from the
end of the previous fiscal year, with a consolidating and consolidated balance
sheet as of the quarter end; and (ii) within one hundred twenty (120) days after
the end of each fiscal year, consolidating and consolidated statements of
Guarantor’s income and cash flows and its consolidating and consolidated balance
sheet as of the end of such fiscal year, setting forth comparative figures for
the preceding fiscal year and to be:

 

o audited o reviewed x compiled

 

by an independent certified public accountant acceptable to the Bank; all such
statements shall be certified by Guarantor’s chief financial officer or partner
to be correct, not misleading and in accordance with Guarantor’s records and to
present fairly the results of Guarantor’s operations and cash flows and if
annual its financial position at year end in conformity with generally accepted
accounting principles. If no box is checked, Guarantor shall deliver financial
statements and information in the form and at the times satisfactory to the
Bank. Guarantor represents that its assets are not subject to any liens,
encumbrances or contingent liabilities except as fully disclosed to the Bank in
such statements. Guarantor authorizes the Bank from time to time to obtain,
verify and review all financial data deemed appropriate by the Bank in
connection with this Guaranty and the Obligations, including without limitation
credit reports from agencies. Guarantor understands this Guaranty and has
satisfied itself as to its meaning and consequences and acknowledges that it has
made its own arrangements for keeping informed of changes or potential changes
affecting the Borrower including the Borrower’s financial condition.

 



2 

 



 

7. Security; Right of Setoff. As further security for payment of the
Obligations, Expenses and any other obligations of Guarantor to the Bank,
Guarantor hereby grants to the Bank a security interest in all money, securities
and other property of Guarantor in the actual or constructive possession or
control of the Bank or its affiliates including without limitation all deposits
and other accounts owing at any time by the Bank or any of its affiliates in any
capacity to Guarantor in any capacity (collectively, “Property”). The Bank shall
have the right to set off Guarantor’s Property against any of Guarantor’s
obligations to the Bank. Such set-off shall be deemed to have been exercised
immediately at the time the Bank or such affiliate elect to do so. The Bank
shall also have all of the rights and remedies of a secured party under the
Uniform Commercial Code, as the same may be in effect in the State of New York,
as amended from time to time, in addition to those under this Guaranty and other
applicable law and agreements.

 

8. No Transfer of Assets. Guarantor shall not transfer, reinvest or otherwise
dispose of its assets in a manner or to an extent that would or might impair
Guarantor’s ability to perform its obligations under this Guaranty.

 

9. Nonwaiver by the Bank; Miscellaneous. This Guaranty is intended by Guarantor
to be the final, complete and exclusive expression of the agreement between
Guarantor and the Bank. This Guaranty may be assigned by the Bank, shall inure
to the benefit of the Bank and its successors and assigns, and shall be binding
upon Guarantor and his or her legal representative, successors and assigns and
any participation may be granted by the Bank herein in connection with the
assignment or granting of a participation by the Bank in the Obligations or any
part thereof. All rights and remedies of the Bank are cumulative, and no such
right or remedy shall be exclusive of any other right or remedy. This Guaranty
does not supersede any other guaranty or security granted to the Bank by
Guarantor or others (except as to Guarantor’s Waiver of Subrogation rights
above). No single, partial or delayed exercise by the Bank of any right or
remedy shall preclude exercise by the Bank at any time at its sole option of the
same or any other right or remedy of the Bank without notice. Guarantor
expressly disclaims any reliance on any course of dealing or usage of trade or
oral representation of the Bank including, without limitation, representations
to make loans to Borrower or enter into any other agreement with Borrower or
Guarantor. No course of dealing or other conduct, no oral agreement or
representation made by the Bank or usage of trade shall operate as a waiver of
any right or remedy of the Bank. No waiver or amendment of any right or remedy
of the Bank or release by the Bank shall be effective unless made specifically
in writing by the Bank. Each provision of this Guaranty shall be interpreted as
consistent with existing law and shall be deemed amended to the extent necessary
to comply with any conflicting law. If any provision nevertheless is held
invalid, the other provisions shall remain in effect. Guarantor agrees that in
any legal proceeding, a copy of this Guaranty kept in the Bank’s course of
business may be admitted into evidence as an original. Captions are solely for
convenience and not part of the substance of this Guaranty. If this Guaranty is
limited pursuant to Paragraph 2 hereof, until the Obligations are indefeasibly
paid in full, the Guaranteed Amount shall not be reduced in any manner
whatsoever by any amounts which the Bank may realize before or after maturity of
the Obligations (by acceleration, demand or otherwise), as a result of payments
made by or on behalf of Borrower or by or on behalf of any other person or
entity other than Guarantor primarily or secondarily liable for the Obligations
or any part thereof, or otherwise credited to Borrower or such person or entity,
or as a result of the exercise of the Bank’s rights with respect to any
collateral for the Obligations or any part thereof. Payments made to the Bank by
Guarantor (other than, directly or indirectly, from collateral or other persons
or entities liable for any portion of the Obligations) after maturity of the
Obligations, by acceleration or otherwise, shall reduce the Guaranteed Amount.

 

10. Joint and Several. If there is more than one Guarantor, each Guarantor
jointly and severally guarantees the payment and performance in full of all
obligations under this Guaranty and the term “Guarantor” means each as well as
all of them. Guarantor also agrees that the Bank need not seek payment from any
source other than the undersigned Guarantor. This Guaranty is a primary
obligation. Guarantor’s obligations hereunder are separate and independent of
Borrower’s, and a separate action may be brought against Guarantor whether or
not action is brought or joined against or with Borrower or any other party.

 

11. Authorization. Guarantor certifies that it is an entity in the form
described above duly organized and in good standing under the laws of the State
of its organization and duly authorized to do business in each State material to
the conduct of its business. Guarantor has determined that the execution of this
Guaranty will be in its best interests, to its direct benefit, incidental to its
powers, and in furtherance of its duly acknowledged purposes and objectives.
Execution of this Guaranty by the persons signing below has been authorized by
all necessary corporate action, including directors’ and shareholder consent or
(as appropriate) is authorized by its partnership agreement or governing
instrument. Guarantor’s chief executive office is located at the above address.

 

12. Notices. Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Guarantor
(at its address on the Bank’s records) or to the Bank (at the following address:
One M&T Plaza, Buffalo, New York 14203 Attention: Office of General Counsel and
separately to the Bank officer responsible for Borrower’s relationship with the
Bank). Such notice or demand shall be deemed sufficiently given for all purposes
when delivered (i) by personal delivery and shall be deemed effective when
delivered, or (ii) by mail or courier and shall be deemed effective three (3)
business days after deposit in an official depository maintained by the United
States Post Office for the collection of mail or one (1) business day after
delivery to a nationally recognized overnight courier service (e.g., Federal
Express). Notice by e-mail is not valid notice under this or any other agreement
between Guarantor and the Bank.

 

13. USA PATRIOT Act Notice. Bank hereby notifies the Guarantor that pursuant to
the requirements of the USA PATRIOT Act (“Patriot Act”), it is required to
obtain, verify and record information that identifies the Guarantor, which
information includes the name and address of the Guarantor and other information
that will allow Bank to identify the Guarantor in accordance with the Patriot
Act.  The Guarantor agrees to, promptly following a request by Bank, provide all
such other documentation and information that Bank requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

14. Governing Law and Jurisdiction. This Guaranty has been delivered to and
accepted by the Bank and will be deemed to be made in the State of New York.
Unless provided otherwise under federal law, this Guaranty will be interpreted
in accordance with the laws of the State of New York excluding its conflict of
laws rules. GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION
OF ANY STATE OR FEDERAL COURT IN ANY JUDICIAL DISTRICT OR COUNTY IN THE STATE OF
NEW YORK WHERE THE BANK MAINTAINS A BRANCH AND CONSENTS THAT THE BANK MAY EFFECT
ANY SERVICE OF PROCESS IN THE MANNER AND AT GUARANTOR’S ADDRESS SET FORTH ABOVE
FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS GUARANTY
WILL PREVENT THE BANK FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT
OR EXERCISING ANY RIGHTS AGAINST GUARANTOR INDIVIDUALLY, AGAINST ANY SECURITY OR
AGAINST ANY PROPERTY OF GUARANTOR WITHIN ANY OTHER COUNTY, STATE OR OTHER
FOREIGN OR DOMESTIC JURISDICTION. Guarantor acknowledges and agrees that the
venue provided above is the most convenient forum for both the Bank and
Guarantor. Guarantor hereby waives any objection to venue and any objection
based on a more convenient forum in any action instituted under this Guaranty.

 



3 

 

 

 

15. Waiver of Jury Trial. GUARANTOR AND THE BANK HEREBY KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY GUARANTOR AND THE BANK MAY
HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS
GUARANTY OR THE TRANSACTIONS RELATED HERETO. GUARANTOR REPRESENTS AND WARRANTS
THAT NO REPRESENTATIVE OR AGENT OF THE BANK HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE BANK WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THIS JURY TRIAL WAIVER. GUARANTOR ACKNOWLEDGES THAT THE BANK HAS BEEN INDUCED TO
ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.

 

Acknowledgment. Guarantor acknowledges that it has read and understands all the
provisions of this Guaranty, including the Governing Law, Jurisdiction and
Waiver of Jury Trial, and has been advised by counsel as necessary or
appropriate.

 

DATE August 31, 2016

 

CORNING NATURAL GAS HOLDING COMPANY

 

TIN # 46-3235589





By:/s/Michael I. German

Name: Michael I. German

Title: President

 

 

ACKNOWLEDGMENT

 

STATE OF NEW YORK )

: SS.

COUNTY OF BROOME )

 

On the 31st day of August, in the year 2016, before me, the undersigned, a
Notary Public in and for said State, personally appeared Michael I. German,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

/s/Jeff N. Evans

Notary Public

 

JEFF N. EVANS

Notary Public, State of New York

Steuben County No. 02EV6265099

Commission Expires July 9, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOR BANK USE ONLY

 

Authorization confirmed:

Signature

 